t c summary opinion united_states tax_court joshua j stebbins petitioner v commissioner of internal revenue respondent docket no 25708-13s filed date joshua j stebbins pro_se richard j hassebrock for respondent summary opinion foley judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect relating to the years in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case after concessions the issues for decision are whether petitioner may offset his net self-employment earnings with a net_operating_loss nol_carryover and whether petitioner is liable for additions to tax pursuant to sec_6651 background during and petitioner operated aslan worldwide aslan a sole_proprietorship petitioner incurred an dollar_figure nol relating to and reported a dollar_figure net_loss from self-employment relating to petitioner untimely filed his and form sec_1040 u s individual income_tax returns on date respondent sent petitioner a notice_of_deficiency relating to respondent determined that petitioner was liable for a dollar_figure income_tax deficiency a dollar_figure self-employment_tax deficiency and a dollar_figure sec_6651 addition_to_tax respondent further determined that petitioner underreported gross_receipts underreported net self-employment earnings and was not entitled to certain deductions on date respondent sent petitioner and his spouse a notice_of_deficiency relating to respondent determined that they were liable for a dollar_figure income_tax deficiency and a dollar_figure sec_6651 addition_to_tax petitioner while residing in ohio timely filed a petition with the court discussion an nol is the excess of allowable deductions over gross_income see sec_172 sec_172 allows an nol deduction for the aggregate of nol carrybacks and carryovers petitioner contends that his nol_carryover relating to may offset his net self-employment earnings we disagree sec_1402 provides that in determining net self-employment earnings the deduction for net operating losses provided in sec_172 shall not be allowed see sec_1402 sec_1_1402_a_-1 sec_1_1402_a_-7 income_tax regs sec_6651 provides that a taxpayer shall be subject_to an addition_to_tax for failure to timely file a return unless such failure was due to reasonable_cause and not willful neglect respondent bears and has met the burden of production relating to the sec_6651 additions to tax and has established that petitioner failed to timely file his and returns see sec_7491 116_tc_438 petitioner’s failure to timely file returns was the result of willful neglect and not reasonable_cause accordingly petitioner is liable for sec_6651 additions to tax relating to and contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
